Citation Nr: 0217362	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  99-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from June 1946 to April 1949.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Manila, the Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
February 2001 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran died in August 1984 at the age of 60.

2.  Cardio-pulmonary arrest was certified as the immediate 
cause of death on the veteran's death certificate with an 
antecedent cause of pulmonary tuberculosis.

3.  The veteran's cardio-pulmonary arrest or pulmonary 
tuberculosis were not incurred in or aggravated by active 
service, a cardiovascular disease was not manifest to a 
degree of 10 percent or more within one year of active 
service, and active tuberculosis was not manifest to a 
degree of 10 percent or more within three years of active 
service; a service-connected disability did not 
substantially or materially contribute to the cause of his 
death.


CONCLUSION OF LAW

A chronic disease or disability incurred in or aggravated by 
active military service did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.370, 3.374 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was 
notified of the VCAA provisions by correspondence dated in 
March 2001 and the RO adjudicated the claim in accordance 
with these provisions in the September 2002 rating decision 
and supplemental statement of the case.  These documents 
adequately notified the appellant of the evidence necessary 
to substantiate the matter on appeal and of the action to be 
taken by VA.  The RO has adjudicated the claim on the 
merits; therefore, well-groundedness is not an issue.  As 
the appellant has been kept apprised of what she must show 
to prevail in her claim, what information and evidence she 
is responsible for, and what evidence VA must secure, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although in a February 2001 remand the Board instructed the 
RO to request that the appellant provide authorization for 
the release of private medical records and an address for 
Dr. Encina, the RO, in essence, found an additional attempt 
to obtain treatment records from Dr. Encina would be futile.  
Based upon a review of the present record, the Board concurs 
that further development attempts would be futile.  There is 
no evidence in this case that any relevant treatment records 
exist or that Dr. Encina ever treated the veteran during his 
lifetime.

While the veteran's available service medical records only 
include one document, that document was a medical 
examination conducted during the month of his separation 
from active service.  That report indicates there was no 
evidence of lung, heart, or chest X-ray abnormalities.  
There was no indication that the veteran was ever treated 
for a disorder related to the present claim during active 
service and correspondence dated in August 1996 from the 
National Personnel Records Center (NPRC) noted that all of 
the veteran's available service medical records were being 
sent with that report.  Therefore, the Board finds that an 
attempt to obtain any additional service medical records 
would be futile.

In addition, the Board notes that VA regulations prescribe 
the nature and extent of proof necessary to establish 
service connection for pulmonary tuberculosis and that these 
provisions have been upheld by the Court.  See Tubianosa v. 
Derwinski, 3 Vet. App. 180, 181 (1992); Salong v. Brown, 7 
Vet. App. 130, 132 (1994).  The Court has found that VA may 
not grant service connection for pulmonary tuberculosis 
unless a claimant submitted VA or service physician 
diagnoses or submitted the diagnosis of a private physician 
supported by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  The evidence 
in this case indicates that all of the veteran's medical 
records were destroyed in a July 1990 earthquake.  
Therefore, it would be futile to attempt to obtain any 
private medical records related to a diagnosis of pulmonary 
tuberculosis within three years of service.

Factual Background

Service and post-service medical records are negative for 
diagnosis or treatment for cardiovascular disease or 
pulmonary tuberculosis.  An April 1949 service department 
report of medical examination noted a chest X-ray revealed 
no specific abnormalities.

The veteran's death certificate shows he died in August 1984 
at the age of 60.  Cardio-pulmonary arrest was certified as 
the immediate cause of death on the veteran's death 
certificate with an antecedent cause of pulmonary 
tuberculosis.  No estimate as to the interval between the 
onset of these disorders and death was reported.  There were 
no other underlying or significant conditions reported as 
contributing to death.  The report shows the veteran died at 
home but does not indicate if an autopsy was performed.  The 
veteran's death was certified by Dr. Pacita E. Encina, a 
public health officer, and does not show the certifying 
physician ever attended the veteran during his life.  

In correspondence dated in July 1996 the appellant stated 
that after his discharge from active service in April 1949 
the veteran had complained of congestive heart failure, 
pedal edema, chest pain, and easy fatigability.  She stated 
his final diagnosis had been uremia.  

In a September 1996 statement the hospital director of the 
Nazareth General Hospital noted the veteran had been treated 
for uremia in December 1981 but that other medical records 
had been destroyed by an earthquake.  A medical report shows 
the veteran was treated in December 1981 and that a 
diagnosis of uremia was provided.  A September 1996 
statement from Dr. I. F. Siapno reported she had been the 
veteran's attending physician but that his records had been 
destroyed by an earthquake.  She stated that no additional 
information as to his treatment in December 1981 could be 
provided. 

A July 2002 VA medical opinion noted that the evidence of 
record included an April 1949 service department report 
which showed no physical defect and that the other available 
records did not include a history or documentation that the 
veteran had ever been treated for pulmonary tuberculosis.  
It was the physician's opinion that it was unlikely that the 
veteran's cause of death was related to active service.

In correspondence dated in October 2002 the appellant 
asserted the veteran developed cardio-pulmonary arrest 
secondary to pulmonary tuberculosis immediately after his 
service discharge which continued until his death.  She 
claimed it was a known fact that tuberculosis had a long 
onset and did not result in sudden death.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting 
the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection can also be granted for certain chronic 
diseases, including cardiovascular-renal disorders, if 
manifest to a degree of 10 percent or more within one year 
of separation from active service.  Where a veteran served 
90 days or more of continuous, active military service 
during a period of war and disease becomes manifest to a 
degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Active tuberculosis is presumed to be 
service connected if manifest to a degree of 10 percent or 
more within three years of service.  38 C.F.R. § 3.307.

For pulmonary tuberculosis shown by X-ray in active service, 
X-ray evidence alone may be adequate for a grant of direct 
service connection for pulmonary tuberculosis.  38 C.F.R. 
§ 3.370.  A diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the veteran's cardio-pulmonary arrest or 
pulmonary tuberculosis were not incurred in or aggravated by 
active, a cardiovascular disease was not manifest to a 
degree of 10 percent or more within one year of active 
service, and active tuberculosis was not manifest to a 
degree of 10 percent or more within three years of active 
service.  Although the veteran's death certificate reported 
cardio-pulmonary arrest or pulmonary tuberculosis as causes 
of death, there is no competent evidence linking these 
disorders to the veteran's active service and no acceptable 
medical evidence of pulmonary tuberculosis within three 
years of active service.  There is also no evidence that any 
service-related disability substantially or materially 
contributed to the cause of his death.  Therefore, service 
connection for the cause of the veteran's death is not 
warranted.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
finds the preponderance of the evidence is against the 
appellant's claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	DENNIS F. CHIAPPETTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

